[Cite as State v. Carmony, 2013-Ohio-235.]


                                       COURT OF APPEALS
                                      STARK COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


                                              :   JUDGES:
STATE OF OHIO                                 :   Patricia A. Delaney, P.J.
                                              :   William B. Hoffman, J.
                         Plaintiff-Appellee   :   Sheila G. Farmer, J.
                                              :
-vs-                                          :   Case No. 2012 CA 00167
                                              :
                                              :
SAMUEL H. CARMONY                             :   OPINION

                    Defendant-Appellant




CHARACTER OF PROCEEDING:                           Criminal Appeal from Massillon
                                                   Municipal Court Case No. 2012-TRC-
                                                   2713

JUDGMENT:                                          Affirmed

DATE OF JUDGMENT ENTRY:                            January 14, 2013

APPEARANCES:

For Plaintiff-Appellee                             For Defendant-Appellant

ROBERT ZEDELL, Prosecutor                          DANIEL J. FUNK
City of Massillon Prosecutors Office               MELISSA DAY
2 James Duncan Plaza                               Baker, Dublikar, Beck,
Massillon, Ohio 44646                              Wiley & Mathews
                                                   400 South Main Street
                                                   North Canton, Ohio 44720
[Cite as State v. Carmony, 2013-Ohio-235.]


Delaney, P.J.

        {¶1}    Appellant, Samuel H. Carmony, appeals from the August 15, 2012,

judgment entry of the Massillon Municipal Court overruling his motion to suppress.

Appellee is the State of Ohio.

                                  FACTS AND PROCEDURAL HISTORY

        {¶2}    During the early morning hours of April 15, 2012, appellant was operating

a motor vehicle on Wales Avenue in Jackson Township when he was stopped by a

Jackson Township police officer for a marked lanes violation. He was taken to the

police department where Officer Tonya Marketich tested his breath to determine if he

was under the influence of alcohol.          The testing officer had been issued a senior

operator’s permit for the BAC Datamaster and had also been issued an operator access

card for operating the Intoxilyzer 8000. Appellant was tested on the BAC DataMaster,

and his breath alcohol content was found to be .153 of one gram by weight of alcohol

per two hundred ten liters of his breath.

        {¶3}    Appellant was charged with driving under the influence of alcohol pursuant

to R.C. 4511.19(A)(1)(a), driving with a prohibited breath alcohol content in violation of

R.C. 4511.19(A)(1)(d), and driving outside marked lanes in violation of R.C.

4511.33(A)(1).

        {¶4}    Appellant moved to suppress the results of the BAC test. He argued that

pursuant to Ohio Adm. Code 3701-53-09, an officer who has been issued an operator

access card to use the Intoxilyzer 8000 is prohibited from using any other machine,

including the BAC DataMaster on which appellant’s test was administered.
Stark County App. Case No. 2012 CA 00167                                                3


       {¶5}   The case proceeded to a suppression hearing. The parties stipulated that

Officer Marketich had been issued both a senior operator’s permit for the BAC

DataMaster and an operator access card for the Intoxilyzer 8000 prior to appellant’s

breath test, and both permits were valid on the date of appellant’s test.

       {¶6}   The trial court rejected appellant’s argument, finding that the officer was

authorized to use the BAC DataMaster pursuant to her senior operator’s permit

regardless of the fact that she is also qualified to use the Intoxilyzer 8000. The court

found that Ohio Adm. Code 3701-53-09(D) is “confusing and subject to various

interpretations, that in real life would make law enforcement officers limited in carrying

out their functions when dealing with the administration of breath testing instruments.”

Judgment Entry, August 15, 2012.         The court concluded that the issuance of an

operator access card for the operation of an Intoxilyzer 8000 has no relationship to the

operation of a BAC DataMaster pursuant to a senior operator’s permit.

       {¶7}   Appellant assigns a single error on appeal:

       {¶8}   “THE TRIAL COURT ERRED IN DENYING THE APPELLANT’S MOTION

TO SUPPRESS THE EVIDENCE.”

       {¶9}   This case comes to us on the accelerated calendar. App.R. 11.1 governs

accelerated-calendar cases and states in pertinent part:

       {¶10} “(E) Determination and judgment on appeal.

       {¶11} “The appeal will be determined as provided by App.R. 11.1. It shall be

sufficient compliance with App.R. 12(A) for the statement of the reason for the court's

decision as to each error to be in brief and conclusionary form. The decision may be by

judgment entry in which case it will not be published in any form.”
Stark County App. Case No. 2012 CA 00167                                              4


       {¶12} One of the most important purposes of the accelerated calendar is to

enable an appellate court to render a brief and conclusory decision more quickly than in

a case on the regular calendar where the briefs, facts, and legal issues are more

complicated. Crawford v. Eastland Shopping Mall Assn., 11 Ohio App.3d 158, 463

N.E.2d 655 (10th Dist. 1983).

       {¶13} This opinion is rendered with these precepts in mind.

       {¶14} Appellant argues on appeal that Ohio Adm. Code 3701-53-09(D)

prohibited Officer Marketich from using the BAC DataMaster because she has an

operator access card for the Intoxilyzer 8000. Ohio Adm. Code 3701-53-09(D) provides

in pertinent part:

       {¶15} “(D) *** Individuals holding operator access cards issued under this rule

shall use only those evidential breath testing instruments for which they have been

issued an operator access card.”

       {¶16} This Court has recently considered appellant’s interpretation of this

regulation and found that his argument leads to “absurd results.” State v. Nethers, 5th

Dist. No. 12-CA-30, 2012-Ohio-5198, ¶14.      We concluded that holding an operator

access card for a second type of breath testing instrument does not prohibit an officer

from operating the first type of instrument pursuant to a senior operator permit. Id.,

citing State v. Hudepohl, 166 Ohio Misc.2d 1, 2011-Ohio-6917, 961 N.E.2d 276.
Stark County App. Case No. 2012 CA 00167                                     5


      {¶17} Accordingly, the assignment of error is overruled.

      {¶18} The judgment of the Massillon Municipal Court is affirmed.



By: Delaney, P.J.

Hoffman, J. and

Farmer, J. concur

                                                 ______________________________



                                                 ______________________________



                                                 ______________________________

                                                                 JUDGES




PAD/r1210
[Cite as State v. Carmony, 2013-Ohio-235.]


                IN THE COURT OF APPEALS FOR STARK COUNTY, OHIO

                                   FIFTH APPELLATE DISTRICT


STATE OF OHIO                                    :
                                                 :
                            Plaintiff-Appellee   :
                                                 :
                                                 :
-vs-                                             :       JUDGMENT ENTRY
                                                 :
SAMUEL H. CARMONY                                :
                                                 :
                       Defendant-Appellant       :       CASE NO. 2012 CA 00167




       For the reasons stated in our accompanying Memorandum-Opinion on file, the

judgment of the Massillon Municipal Court is affirmed. Costs assessed to appellant.




                                                     _________________________________


                                                     _________________________________


                                                     _________________________________

                                                                  JUDGES